Exhibit 10.5 HMN FINANCIAL, INC. EMPLOYEE STOCK OWNERSHIP PLAN (As Amended and Restated January 1, 2016) HMN FINANCIAL, INC. EMPLOYEE STOCK OWNERSHIP PLAN TABLE OF CONTENTS Page PREAMBLE 1 ARTICLE I DEFINITION OF TERMS AND CONSTRUCTION 2 Definitions 2 (a) “Act” 2 (b) “Administrator” 2 (c) “Affiliate” 2 (d) “Annual Additions” 2 (e) “Authorized Leave of Absence” 3 (f) “Beneficiary” 3 (g) “Board of Directors” 3 (h) “Break” 3 (i) “Code” 3 (j) “Compensation” 4 (k) “Date of Hire” 4 (l) “Disability” 4 (m) “Disability Retirement Date” 4 (n) “Early Retirement Date” 4 (o) “Effective Date” 4 (p) “Eligibility Period” 4 (q) “Employee” 5 (r) “Employer” 5 (s) “Employer Securities” 5 (t) “Entry Date” 5 (u) “Exempt Loan” 5 (v) “Former Participant” 5 (w) “Fund” 5 (x) “Hour of Service” 5 (y) “Investment Adjustments” 6 (z) “Leased Employee” 6 (aa) “Limitation Year” 6 (bb) “Normal Retirement Date” 6 (cc) “Participant” 6 (dd) “Plan” 6 (ee) “Plan Year” 6 (ff) “Qualified Domestic Relations Order” 7 (gg) “Retirement” 7 (hh) “Service” 7 (ii) “Sponsor” 7 (jj) “Trust Agreement” 7 (kk) “Trustee” 7 (ll) “Valuation Date” 7 (mm) “Year of Service” 7 i Plurals and Gender 8 Incorporation of Trust Agreement 8 Headings 8 Severability 8 References to Governmental Regulations 8 Benefits Determined Under Provisions in Effect at Termination of Employment 8 Effective Date of Restatement 8 ARTICLE II PARTICIPATION 9 Commencement of Participation 9 Termination of Participation 9 Resumption of Participation 9 Determination of Eligibility 10 ARTICLE III CREDITED SERVICE 11 Service Counted for Eligibility Purposes 11 Service Counted for Vesting Purposes 11 Credit for Pre-Break Service 11 Service Credit During Authorized Leaves 12 Service Credit During Maternity or Paternity Leave 12 Ineligible Employees 12 Periods of Military Service 12 ARTICLE IV CONTRIBUTIONS 13 Employee Stock Ownership Contributions 13 Time and Manner of Employee Stock Ownership Contributions 13 Records of Contributions 14 Erroneous Contributions 14 ARTICLE V ACCOUNTS, ALLOCATIONS AND INVESTMENTS 15 Establishment of Separate Participant Accounts 15 Establishment of Contribution Holding and Suspense Accounts 15 Allocation of Earnings, Losses and Expenses 16 Allocation of Forfeitures 16 Allocation of Annual Employee Stock Ownership Contributions 16 Limitation on Annual Additions 17 Erroneous Allocations 20 Value of Participant’s Interest in Fund 20 Investment of Account Balances 20 ARTICLE VI RETIREMENT, DEATH AND DESIGNATION OF BENEFICIARY 21 Normal Retirement 21 Early Retirement 21 Disability Retirement 21 Death Benefits 21 Designation of Death Beneficiary and Manner of Payment 21 ii ARTICLE VII VESTING AND FORFEITURES 23 Vesting on Death, Disability and Normal Retirement 23 Vesting on Termination of Participation 23 Disposition of Forfeitures 23 ARTICLE VIII EMPLOYEE STOCK OWNERSHIP PROVISIONS 25 Right to Demand Employer Securities 25 Voting Rights 25 Nondiscrimination in Employee Stock Ownership Contributions 25 Dividends 26 Exempt Loans 26 Exempt Loan Payments 27 Put Option 28 Diversification Requirements 29 Independent Appraiser 29 Disqualified Person Transactions 29 ARTICLE IX PAYMENTS AND DISTRIBUTIONS 30 Payments on Termination of Service — In General 30 Commencement of Payments 30 Mandatory Commencement of Benefits 30 Required Beginning Dates 33 Form of Payment 33 Medium of Distribution 33 Payments Upon Termination of Plan 33 Distributions Pursuant to Qualified Domestic Relations Orders 33 Cash-Out Distributions 34 ESOP Distribution Rules 34 Withholding 34 Waiver of 30-day Notice 35 Direct Transfer Option 36 ARTICLE X PROVISIONS RELATING TO TOP-HEAVY PLANS 37 Top-Heavy Rules to Control 37 Top-Heavy Plan Definitions 37 Calculation of Accrued Benefits 38 Determination of Top-Heavy Status 40 Determination of Super Top-Heavy Status 40 Minimum Contribution 40 Vesting 41 ARTICLE XI ADMINISTRATION 42 Appointment of Administrator 42 Resignation or Removal of Administrator 42 Appointment of Successors: Terms of Office, Etc 42 iii Powers and Duties of Administrator 42 Action by Administrator 43 Participation by Administrators 44 Agents 44 Allocation of Duties 44 Delegation of Duties 44 Administrator’s Action Conclusive 44 Compensation and Expenses of Administrator 44 Records and Reports 45 Reports of Fund Open to Participants 45 Named Fiduciary 45 Information from Employer 45 Reservation of Rights by Employer 45 Liability and Indemnification 45 Service as Trustee and Administrator 46 ARTICLE XII CLAIMS PROCEDURE 47 Notice of Denial 47 Right to Reconsideration 47 Review of Documents 47 Decision by Administrator 47 Notice by Administrator 47 Limitations on Actions 47 ARTICLE XIII AMENDMENTS, TERMINATION AND MERGER 48 Amendments 48 Consolidation, Merger or Other Transactions of Employer 48 Consolidation or Merger of Trust 49 Bankruptcy or Insolvency of Employer 49 Voluntary Termination 49 Partial Termination of Plan or Permanent Discontinuance of Contributions 50 ARTICLE XIV MISCELLANEOUS 51 No Diversion of Funds 51 Liability Limited 51 Incapacity 51 Spendthrift Clause 51 Benefits Limited to Fund 51 Cooperation of Parties 52 Payments Due Missing Persons 52 Governing Law 52 Nonguarantee of Employment 52 Counsel 52 iv HMN FINANCIAL, INC.
